Citation Nr: 1124093	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-27 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, including synovitis and pes planus.

2.  Entitlement to an initial disability rating higher than 10 percent for synovitis of the right knee.

3.  Entitlement to an initial disability rating higher than 10 percent for synovitis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran reportedly had active military service from December 1997 to June 1998, from August to December 1999, and from October 2004 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) is from June 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  The June 2006 decision granted the Veteran's claim for service connection for right and left knee synovitis and assigned an initial 10 percent rating for each knee retroactively effective from April 3, 2005, the day after his separation from service.  His appeal concerning these claims is for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  The more recent November 2007 RO decision confirmed and continued these 10 percent initial ratings for the right and left knee synovitis.  The RO also denied service connection for synovitis of the feet, and the Veteran perfected an appeal to the Board regarding all three of these claims.

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Board therefore is additionally considering whether service connection is warranted for bilateral pes planus (flat feet), not just for the synovitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board is going ahead and deciding (indeed granting) this claim of entitlement to service connection for a bilateral foot disorder.  However, the Board instead is remanding the remaining claims for higher initial ratings for the right and left knee synovitis to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDING OF FACT

There is probative (i.e., competent and credible) medical and other evidence of record indicating the Veteran's bilateral foot synovitis and pes planus are as likely as not attributable to his military service or date back to his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral foot synovitis and pes planus were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim for a bilateral foot disorder is being granted, regardless.  That is to say, even were the Board to assume, for the sake of argument, the Veteran has not received the required notice concerning this claim, this ultimately would be inconsequential and, therefore, amount to at most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, he, not VA, has the burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim).


II.  Entitlement to Service Connection for a Bilateral Foot Disorder

The Veteran contends he has experienced recurring pain in his feet rather continuously since his military service, so he attributes this bilateral foot pain directly to his military service.  He also contends this foot pain alternatively was caused or is being aggravated by his service-connected bilateral knee disability, so is deserving of service connection also on this secondary basis.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Generally speaking, to establish entitlement to service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or an injury; and (3) medical evidence of a nexus, i.e., link between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002);

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service.  If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology since service is required to support the claim.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumption period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be determined by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Evidence, however, whether lay or medical, has to be both competent and credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999) (indicating the determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran meets the first and perhaps most fundamental requirement for any service-connection claim, which is have proof he has the claimed disability.  He has received diagnoses of synovitis affecting his feet, not just knees, and bilateral pes planus, so he at least has established he has these claimed conditions.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  His VA outpatient treatment records dated from August 2006 to April 2009 list these diagnoses, which the August 2007 VA compensation examiner also confirmed in the interim.


Consequently, there need only be a correlation between these diagnoses and his military service to warrant the granting of service connection.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As for this claimed relationship between his synovitis and military service, the Veteran initially received a diagnosis of synovitis of the feet in January 2005, so while on active duty.  He therefore has established he had this condition while in service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (indicating that contemporaneous medical findings may be given more probative weight than evidence offered years later, long after the fact).  But, as importantly, his VA outpatient treatment records show ongoing complaints of foot pain from 2006 to 2009 and this same resultant diagnosis of foot synovitis, so virtually continuous relevant foot-related symptoms since his discharge from service in April 2005.  Indeed, an August 2006 VA outpatient treatment record, in particular, reaffirms that he was told he had bilateral foot synovitis (also bilateral pes planus) while in service.  Moreover, he is competent to proclaim having experienced chronic associated foot pain since those initial diagnoses in service.  He also reported those initial diagnoses in service even before filing his initial claim for service connection in September 2006, when there was no incentive to fabricate information or give other than a truthful history, such as for potential financial gain.  And the objective confirmation of this history of these conditions in his VA outpatient treatment records starting very soon after the conclusion of his service lends further credibility to this lay assertion.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Hence, there is probative evidence of relevant complaints and diagnoses in service and continuous symptoms during the years since.

The fact that there was a documented diagnosis of foot synovitis in service (also reportedly of pes planus) and continuous symptoms during the years since also lessens the importance or significance of not having all, or perhaps even most, of the Veteran's service treatment records (STRs).  A memorandum dated in November 2007 confirms that all procedures to locate these records were followed, but unfortunately to no avail.  So the Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  When, as here, service records are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist him in developing his claim, and to explain the reasons and bases for its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

But that said, merely because there are missing service records, while indeed unfortunate, does not obviate the need for the Veteran to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service - unless, as mentioned, this linkage also may be established by competent and credible lay evidence.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing STRs do not lower the threshold for an allowance of a claim.  There is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The Veteran was provided a VA compensation examination in August 2007.  This examiner indicated it is likely that alterations or abnormalities in gait produced by foot pain could result in knee pain, and that the converse is true.  Therefore, this examiner stated that both the Veteran's knees and feet were involved symptomatically in service - although an opinion as to whether the Veteran's bilateral foot synovitis is due to or aggravated by his military service could not be rendered without resort to mere speculation.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, more recent precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  Also, in Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court even more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, even accepting the August 2007 VA compensation examiner was unable to provide the requested comment on etiology without resorting to mere speculation, the fact remains that the Veteran indisputably experienced relevant foot-related pathology while in service and initially received a diagnosis of foot synovitis while in service.  He also has experienced continuous foot-related pathology since service to establish chronicity (permanency) of the symptoms he initially experienced in service.  Moreover, the August 2007 VA compensation determined that it is as likely as not the Veteran's bilateral pes planus is due to his military service.

So, ultimately, both of these conditions have been etiologically linked to his military service so as to, in turn, warrant the granting of service connection, especially resolving all reasonable doubt concerning this in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for bilateral foot synovitis and pes planus is granted.  


REMAND

The Veteran's right and left knee synovitis was last examined for compensation purposes in February 2007, so more than 4 years ago.  Additionally, his most recent VA outpatient treatment records only date up to April 2009.  He and his representative allege this disability is now worse.  See, for example, the Informal Hearing Presentation submitted in April 2011 alleging this bilateral knee disability is "more severely disabling than the 10 percent evaluation[s]" currently assigned.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran's knees therefore need to be reexamined to reassess the severity of his disabilities.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his knee disabilities since April 2009, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then schedule a VA compensation examination to reassess the severity of these knee disabilities.  

The examination should include any diagnostic testing or evaluation deemed necessary - including especially range-of-motion testing and indication of whether and to what extent pain affects range of motion.  Comment also is needed concerning whether there is subluxation or instability attributable to the service-connected synovitis, also arthritis, and whether and to what extent there is additional limitation of motion above and beyond that shown on account of the pain (including if due to arthritis associated with the service-connected synovitis), such as during prolonged, repeated use of the knees or when the Veteran's pain is most problematic ("flare ups").  And, if possible, the examiner should try and quantify this additional restriction of motion.  Similarly, the examiner should indicate whether and to what extent there is additional functional impairment due to such other symptoms as weakness, premature or excess fatigability, or incoordination and, if possible, should also try and quantify this additional impairment.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims for higher initial ratings.  

3.  Then readjudicate these remaining claims in light of the additional evidence.  If higher ratings are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


